Citation Nr: 0410042	
Decision Date: 04/19/04    Archive Date: 04/29/04	

DOCKET NO.  02-02 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1969 to 
September 1971.

This matter arises from a June 2001 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to an evaluation in 
excess of 50 percent for PTSD.

Following compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.

2.  PTSD productive of disablement more compatible with 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or an inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance 
as the Secretary considers appropriate.  38 U.S.C.A. § 5103(g) 
(West 2002).  Accordingly, the Secretary determined that some 
limited assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in order 
to assist the claimant in reopening his or her claim.  66 Fed. 
Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.  


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law under 
the circumstances of this case.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
was made prior to November 9, 2000, the date the VCAA was enacted.  
VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, the veteran's claim for an increased rating 
for PTSD was first made in March 2001.  In a rating decision dated 
in June 2001, the claim was denied.  Only after that rating 
decision was promulgated did the RO provide notice to the 
appellant regarding what information and evidence must be 
submitted to substantiate the claim, as well as what evidence and 
information must be submitted by the claimant, what evidence and 
information will be obtained by VA, and the 
need for the claimant to submit any evidence in his possession 
that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice of this kind may 
be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable agency of original jurisdiction (AOJ) 
determination, i.e., a denial of the claim, would largely nullify 
the purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims development 
and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of the pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ decision 
notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini, has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the AOJ to provide a pre-initial adjudication notice.  The only 
way the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the notice 
of disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
§ 5103(a).  There is no basis for concluding that 
harmful error occurs because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could not 
have been the intention of the CAVC, otherwise it would not have 
taken "due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also Conway 
v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (there is no implicit 
exemption for the notice requirements contained in 38 U.S.C.A. § 
5103(a) from the general statutory command set forth in 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")


In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter under 38 U.S.C. § 
511(a) are subject to decision by the Secretary, and such final 
decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial determination constitutes error, 
especially since an AOJ determination that is "affirmed" by the 
Board is subsumed by the appellate decision, and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ decision 
is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.   

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claim.  

Once this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  



As the Board elaborates in more detail below, notice was provided 
to the appellant on a number of occasions, and the case was in 
active development including development conducted by the Board up 
and until the most recent return of the case to the Board for 
further appellate review.  

The Board details below the ongoing adjudications of the issue 
which are the subject of the current appellate review, and the 
multiple documentations providing the appellant notice as well as 
assistance rendered.

The appellant was given notice of the requirements for an 
increased rating in the June 2001 rating decision, the February 
2002 statement of the case, and supplemental statements of the 
case issued in April 2002, August 2003, and November 2003.  

The RO also advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and regulations, 
the adjudicative action taken, and the reasons and bases for the 
decision.  

By letters dated in May 2002 and September 2003, the veteran was 
notified of the impact of the VCAA on his appeal, of VA's duty to 
assist him in obtaining evidence for his claim, what the evidence 
must demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it was his 
responsibility to submit.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Moreover, in his November 2003 statement, the veteran indicated 
that he had stated his case completely, and requested that VA 
continue with his appeal.  As such, all relevant facts have been 
properly developed, and all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

VA, therefore, has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  



Moreover, as the record is complete, the obligation under the VCAA 
for VA to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is satisfied.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  It appears 
to the Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 


The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Criteria

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated.  In support, he asserts that this 
disability interferes with his employment.  He also asserts that 
the VA psychiatric examination given him in conjunction with his 
claim was not thorough because the examiner did not spend enough 
time with him.  

Disability evaluations are determined by comparing a veteran's 
current symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities which is based on average 
impairment of earning capacity.  See 38 C.F.R. § 1155; 38 C.F.R. 
Part 4 (2003).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating will be assigned if 
the disability picture more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the level of current impairment, it is essential 
that the disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, although the history of the 
disability at issue is an important consideration in accurately 
evaluating its severity, of paramount importance are current 
clinical findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In evaluating the veteran's service-connected PTSD, occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships shall be evaluated as 50 percent 
disabling.  

To warrant a 70 percent disability rating, occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships must be present.  

To warrant a 100 percent rating, total occupational and social 
impairment, due to such symptoms as:  Gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name 
must be present.  See 38 C.F.R. § 4.130, DC 9411 (2003).  It is 
within the foregoing context that the facts in this case must be 
examined.  

Words such as "considerable" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  

It should also be noted that use of terminology such as "moderate" 
and "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  Id.  

The evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 (2003) is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth edition 
(DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment equivalent 
to what would be caused by the symptoms listed in that diagnostic 
code, the appropriate, equivalent rating will be assigned.  Id.
Under the revised criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] (DSM-
IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).


Factual Background

The veteran was trained and served as a light weapons infantryman 
in Vietnam.  His service resulted in decorations including a 
Combat Infantryman's Badge, Air Medal, Bronze Star Medal with Oak 
Leaf Cluster, and Army Commendation Medal with Oak Leaf Cluster.

The veteran originally was diagnosed with PTSD during private 
medical treatment administered in early 2000.  The private 
examiner indicated that evidence of PTSD included recurrent 
recollections of experiences in the Republic of Vietnam, recurrent 
nightmares, a sense of reliving the experiences daily, frequent 
and intense emotional distress, and anger.  

The veteran underwent a VA psychiatric examination in March 2000.  
The examiner observed that the veteran was well groomed and 
cooperative, but that his affect was depressed and anxious.  At 
that time, the veteran denied any homicidal or paranoid ideation.  
He denied hallucinations, and did not appear to respond to 
imperceptible stimuli.  His attention span and concentration were 
noted to be poor.  His Global Assessment of Functioning (GAF) 
score was 50 at that time.  

The veteran again underwent a VA psychiatric examination in May 
2001.  The veteran complained of chronic depression, unprovoked 
anger, and nightmares about his experiences in the Republic of 
Vietnam.  He also indicated that his energy level was low, and 
that he was always fatigued.  The examiner observed that the 
veteran was well groomed, in no acute distress, and maintained 
good eye contact during the interview.  

The veteran's speech had normal flow, volume, and vocabulary.  His 
thought process was focused and goal-directed, thought content was 
devoid of auditory/visual hallucinations, but was positive for 
flashbacks of Vietnam and positive for a startle reaction to both 
noise and touch.  Chronic PTSD, mild to moderate in severity was 
diagnosed, and a GAF score of 65 was assigned.  This was 
consistent with the GAF score assigned by a private physician in 
January 2000. 

Records of the veteran's VA outpatient treatment in 2001 indicate 
that he appeared to be anxious and depressed to the treating 
physician.  He indicated that he had been living alone for 
approximately five years, and that he rarely leaves the house 
except to go to work.  He denied any visual hallucinations or 
suicidal or homicidal ideation, notwithstanding that he indicated 
that he thinks about suicide occasionally.  He stated that he 
becomes angry with people very easily.  

The treating physician noted that the veteran was cooperative and 
talkative.  His speech was not pressured, and his thought content 
was logical and coherent.  His memory was intact, and he otherwise 
appeared fully oriented.  

In April 2002, a statement was received from the veteran's 
employer.  This indicated that the veteran experienced a good deal 
of distress while working in close proximity to a Vietnamese 
female co-worker.  His employer stated that this caused the 
veteran to lose concentration, and impacted upon his work.  

Records of the veteran's VA outpatient treatment during 2002 also 
were received in conjunction with this claim.  These indicate that 
the veteran was having difficulty sleeping.  However, he reported 
that he was less depressed, less angry, and less irritable.  It 
was noted that he was taking Diazepam for symptoms related to 
PTSD.  Again, a GAF score of 65 was assigned.  

The veteran again underwent a VA psychiatric examination in 
October 2002.  He indicated that after leaving military service, 
he trained as a computer analyst.  He also indicated that he had 
been working for the Oklahoma Tax Commission for the past 20 
years.  He stated that he experienced a good deal of stress at 
work, especially when interacting with people.  He described 
himself as a loner, and indicated that he had difficulty going to 
such places as malls and stores.  He was observed to be fairly 
groomed, to make fair eye contact, and to be cooperative during 
the interview.  He was alert and oriented to time, place, and 
person.  

His affect was blunted.  His thought processes were good, although 
his recall was poor.  A slight tone of anxiety was noted in his 
speech.  He denied suicidal, homicidal, or paranoid ideation, as 
well as hallucinations.  He did not appear to respond to 
imperceptible stimuli.  His attention span was noted to be poor.  
So, too, was his concentration and social judgment.  His insight 
and reliability were good.  The examiner diagnosed PTSD and 
assigned a GAF score of 50.  

During VA outpatient treatment conducted in October 2002, the 
veteran indicated that he experiences visual hallucinations at 
times.  These took the form of inanimate objects giving the 
appearance of movement.  

He also indicated that he sleeps poorly, and that he lives by 
himself.  He was working full time at that time.  His mood was 
anxious, but he otherwise was fully oriented.  During similar VA 
outpatient treatment conducted in May 2003, the veteran indicated 
that medication had improved his anger control and reduced his 
nightmares.  He was sleeping and eating well.  He also was working 
full time.  The examiner concluded that the veteran was doing 
fairly well.  Then, during VA outpatient treatment conducted in 
September 2003, the veteran was noted to be alert, oriented, and 
verbal.  He again complained of irritability when overhearing 
conversations of his Vietnamese co-worker, but indicated that he 
had no conflict with that individual.  The treating physician 
assigned a GAF score of 55.


Analysis

A close analysis of the substantial quantity of VA mental health 
treatment reports discloses that the veteran is suffering from a 
relentless social isolation. His only social contact takes place 
at work.  He has no social life to speak of.  His isolation has 
been in progress for at least five years.  An overriding 
depression also is a major feature of his overall psychiatric 
impairment.  Anger and rage also dominate his psychiatric 
constellation.

While the veteran appears to ostensibly function in the industrial 
environment, his PTSD illness has adversely affected his social 
functionally virtually totally were it not for his gainful 
employment.  In fact, his social isolation has been described as 
major by one therapist.  The veteran remains under stress such 
that he is unable to leave his premises other than for work and/or 
to buy the necessities of daily living.  Depression is also near 
continuous.  Road rage is repetitious for him and he appears to 
obsess to a degree that negatively impacts on his overall 
functionality.

The Board is of the opinion that a question exists as to which of 
two evaluations would more properly classify the severity of the 
veteran's PTSD.  His psychiatric constellation more closely 
reflects the level of impairment contemplated in the next higher 
evaluation of 70.  

The Board finds that reasonable doubt existing in this case should 
be resolved in the veteran's favor.  Accordingly, the Board finds 
that with application of the pertinent governing criteria, the 
evidentiary record supports a grant of entitlement to a 70 percent 
evaluation for PTSD.  

As the Board has noted, the veteran is gainfully employed.  He has 
demonstrated satisfactory control of his mental faculties.  
Nowhere in the record is it indicated that he is totally disabled 
on a social as well as occupational basis as the result of his 
PTSD.  Accordingly, the requirements for a 100 percent evaluation 
have not been satisfied.


Extraschedular Consideration

Despite the foregoing, a rating in excess of that currently 
assigned for the veteran's PTSD may be granted if it is 
demonstrated that this disability presents an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003).  

There is no indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  Nor is there any evidence that this disability has 
interfered with the veteran's employment beyond that contemplated 
by the schedular provisions.  In fact, the veteran has been 
working full time at the same job for more than 20 years.  Absent 
evidence of either marked interference with employment or frequent 
periods of hospitalization, there is no basis to conclude that the 
disability at issue is more severe than contemplated by the 
aforementioned schedular provisions.  Thus, referral of case for 
consideration by the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



